DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, & 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen et al. (US Patent 6,277,312; hereafter ‘312).
Claim 1: ‘312 discloses a method for manufacturing an external transparent vehicle part (abstract, Fig. 18, and col. 4, line 18 – col. 5, line 10), characterized in that it comprises the following successive steps:
applying a first varnish coat, which is transparent to visible light, to a transparent part (layer 52 is first applied by printing and is translucent and therefore transparent to 
applying a paint coat to the first varnish coat (layer 56 is an opaque layer applied by printing and reads on the paint coat, see Fig. 18 and col. 2, line 60 – col. 3, line 15 & col. 4, line 18 – col. 5, line 10),
applying a second varnish coat to the paint coat (layer 58 is a hard coat applied by printing and reads on the second varnish, see Fig. 18 and col. 2, line 60 – col. 3, line 15 & col. 4, line 18 – col. 5, line 10), and
irradiating the paint coat and the second varnish coat in part with laser radiation so as to etch through the paint coat and the second varnish coat and expose a portion of the first varnish coat (see Fig. 18, abstract, and col. 1, lines 7-25; col. 2, line 60 – col. 3, line 15; & col. 4, line 18 – col. 5, line 10).
Claim 2: The transparent part is manufactured by molding a plastic (abstract).
Claim 3: The plastic is polycarbonate (col. 2, lines 60-65).
Claim 8: All of the layers are formed by laser vaporization resistant inks (i.e. they are all formed of the same material with additive pigments to obtain the desired colors; col. 3, lines 10-15).
Claim 9: The pain coat comprises a primer undercoat (the first opaque ink layer, 54, reads on a primer undercoat, see Fig. 18 and col. 2, line 60 – col. 3, line 15 & col. 4, line 18 – col. 5, line 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over ‘312 as applied above, and further in view of Delrot et al. (US PG Pub 2018/0371389; hereafter ‘389).
Claims 4 & 6: ‘312 teaches using laser vaporization inks but does not provide details of the laser used to etch said inks.
However, ‘389, which is directed towards patterning of soft structures (title) in which inks are vaporized (¶ 30) by laser (¶ 30) discloses that either IR or UV lasers can be used to vaporize inks (¶ 37).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a laser with either a IR or UV laser for the laser etching and use either an IR absorbing or UV absorbing ink during the process because both types of lasers are recognized and the use of the combination of a UV laser with a UV absorbing ink or an IR laser with an IR absorbing ink would have produced the desired results.
Claim 5: As discussed above, the combination teaches using an IR laser.
The IR spectrum encompasses the range of 780nm to 1mm whereas the near IR spectrum is 800-1000 nm. 
Thus, the combination teaches using a laser within the spectrum range of 780nm-1mm.
I.e. the near IR is a subset of the IR spectrum.
Although the taught range of 780nm-1mm is not explicitly the claimed range of 800-1000nm, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ‘312 as applied above, and further in view of Haag et al. (US Patent 6,740,856; hereafter ‘856).
Claim 10: ‘312 does not teach polishing the part after the irradiation step.
However, ‘312 is in the field of in-mold decorating and teaches cutting the molded product at the end of process into a plurality of sub-pieces to yield the final product (col. 3, lines 15-35).
‘856 is also in the field of in-mold decorating (title) teaches that the formed parts can be cut or polished to remove burrs or irregularities in the part (col. 6, lines 10-30).
It would have been obvious to one of ordinary skill in the art at the time of filing to polish the part after the irradiation step because it would have predictably improved the part of ‘312 by removing any burrs or irregularities in the part from the processing steps.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/           Primary Examiner, Art Unit 1759                                                                                                                                                                                             133